Ladd, J.
The defendant, Cassie Matthews, was divorced from Albert E. Johnson in 1886. The service was by publication, and, as he was a nonresident without property in tbe State, the judgment incidentally rendered for alimony and costs was void. Rea v. Rea, 123 Iowa, 241. The decree entered in 1902 did not purport to cure any *257defect in the original proceedings. The petition merely asked that the judgment for alimony be confirmed, and decreed to be a lien on Johnson’s share of his deceased father's estate. The relief sought was granted, but did not have the effect to inject vitality into the void judgment. Mere confirmation of a void judgment will not strengthen it any more than the confirmation of a void estate. To be the subject of confirmation, the act, contract, or adjudication must be voidable merely, and not void; hence the maxim, " Qui confirmed nihil dat.” Such a judgment could not have served as the basis of an action for debt. Kilburn v. Woodworth, 5 Johns. 37 (4 Am. Dec. 321); Pelton v. Platner, 13 Ohio, 209 (42 Am. Dec. 197); 17 Am. & Eng. Enc’y of Law, 1058. Nor could alimony be allowed so long after the entry of the decree of divorce. There was then no valid ground of relief. Nothing was added by declaring the judgment a lien on Johnson’s interest in the land. As the judgment was void, the decree imposed no burden. It would be a strange rule which would denounce a personal judgment obtained on service by publication as void, and yet uphold a decree obtained by the same kind of service subjecting property to its payment.-— Affirmed.